HASELTON, P. J.
Plaintiffs petition for reconsideration of our opinion in Walters v. Hobbs, 176 Or App 194, 30 P3d 1214 (2001), in which we affirmed, without discussion, an award of damages to plaintiff Cheyenne Walters, and reversed an award to plaintiff Sherri Walters. Plaintiffs point out that we erroneously stated in our opinion that the jury awarded Cheyenne Walters $57,741 in economic damages when, in fact, the jury awarded Cheyenne Walters $577,741 in economic damages. We agree and correct our misstatement.
The amount of economic damages awarded to Cheyenne Walters makes no difference in our analysis in the case. However, because we affirmed the award of damages to Cheyenne Walters without discussion, we correct the error in order to make clear to the trial court what portions of its judgment we have affirmed.
Reconsideration allowed; opinion adhered to as modified.